Citation Nr: 1329199	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-28 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from August 1942 to August 
1945.  He died in July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
December 2008, which found that the appellant was not 
entitled to recognition as the Veteran's surviving spouse.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant requested a Board videoconference hearing in 
her June 2010 substantive appeal.  Such hearing was 
scheduled for August 27, 2013.  However, on the day of the 
hearing, the appellant's newly-appointed representative 
appeared with a written request for postponement of the 
hearing, to afford the representative an opportunity to 
review the file before hearing.  

In general, requests for a change in a Board hearing date 
may be made at any time up to two weeks before the scheduled 
date of the hearing.  38 C.F.R. § 20.704(c) (2012).  Such 
requests must show good cause why a new hearing date is 
necessary.  Id.  Otherwise, the appellant must file a motion 
for a new hearing date, directly with the Board, within 15 
days of the originally scheduled hearing date, and must 
explain why he or she failed to appear for the hearing, and 
why a timely request for a new hearing date could not have 
been submitted.  38 C.F.R. § 20.704(d) (2012).  The Board 
construes the representative's written request to reschedule 
the videoconference hearing, which was received at the RO on 
the date of the hearing, and faxed to the Board on the same 
date, to be a motion for a new hearing date.  

Moreover, the Board finds that good cause to reschedule the 
Board videoconference hearing has been shown.  In this 
regard, an appellant must be afforded the full right to 
representation in all stages of an appeal.  38 C.F.R. § 
20.600 (2012).  Here, the appellant completed a VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative, in favor of the Texas Veterans 
Commission, which she executed on August 27, 2013, the date 
originally scheduled for the hearing.  When a Veteran has 
appointed a representative, the RO must afford that 
representative the opportunity to execute a VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
prior to certification of the appeal to the Board.  As such, 
Texas Veterans Commission must be given an opportunity to 
review the file and offer written argument on the 
appellant's behalf, which must be considered by the RO.  

In addition, the appellant has the right to representation 
at her hearing.  See 38 C.F.R. § 20.600 (2012).  In this 
case, the representative was not appointed until the day of 
the hearing.  Accordingly, the motion to reschedule a Board 
video-conference hearing is granted. 

If good cause and the impossibility of timely requesting 
postponement are shown, the hearing will be rescheduled for 
the next available hearing date at the same facility after 
the appellant or his or her representative gives notice that 
the contingency which gave rise to the failure to appear has 
been removed.  38 C.F.R. § 20.704(d) (2012).  Here, the 
contingency will be removed once the appellant's 
representative has been afforded an opportunity to review 
the file, and the case has been returned to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must afford the appellant's 
representative, Texas Veterans Commission, 
the opportunity to review the claims file 
and file a VA Form 646 before the case is 
returned to the Board.

2.  Then, schedule the appellant for a 
videoconference hearing before a Veterans 
Law Judge for the next available hearing 
date.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


